Citation Nr: 0211869	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  97-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a respiratory 
disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to March 
1974, and from March 1983 to May 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of July 1995 and 
August 1997 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana and in 
Louisville, Kentucky, respectively. 

In March 1999, the Board remanded the veteran's claims to the 
RO for additional development, to include VA examinations.  
The requested development has been completed and the case is 
ready for final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's current bilateral knee disability has been 
etiologically linked to his period of service.

3.  Clear and unmistakable evidence demonstrates that the 
veteran had a respiratory disorder, diagnosed as bronchial 
asthma, which existed prior to service.

4.  The medical evidence demonstrates the veteran's bronchial 
asthma disorder was not aggravated beyond the natural 
progression of the disease during active service. 

5.  There is no other competent medical evidence of any other 
current respiratory disorder.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.159).

2.  A respiratory disorder, to include asthma was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306 (2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claims.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
remanding the veteran's claims to the RO in March 1999 in 
order to provide the veteran with VA examinations with 
opinions addressing the etiology of any currently present 
bilateral knee and respiratory disorders.  These examinations 
were conducted in August 1999.  Furthermore, the Statement of 
the Case and Supplemental Statement of the Case informed the 
veteran of the pertinent laws and regulations and the 
evidence necessary to substantiate his claims.  Finally, the 
RO informed the veteran of the duty to assist and notice 
requirements of the VCAA in a letter dated in April 2001.  
Therefore, as the veteran has already been informed of the 
evidence needed to substantiate his claims and of the 
notification requirements, there is no prejudice to him in 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service Connection Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Where a veteran 
served for at least 90 days during a period of war and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by such service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
3.304(b).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a). Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition as 
contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 
Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

I.  Bilateral Knee Disorder

The veteran contends that service connection for a bilateral 
knee disorder is warranted.  A review of the record reflects 
that the veteran's service medical records are negative for 
any findings or treatment of a bilateral knee disorder.

Post-service, VA outpatient treatment records, dated in 1995, 
indicate that the veteran was treated for bilateral knee 
complaints and diagnosed with patellar femoral syndrome and 
bilateral knee pain with crepitus.  VA X-ray studies of the 
knees, dated in December 1995 and in July 1996, were reported 
to be normal.

In an April 1996 private medical statement, Ralph H. Kahn, 
M.D., stated that the veteran did not have any specific 
history of knee injury or trauma but complained of a pain 
along the anterior aspect of his knee, particularly when he 
first got up from either prolonged sitting or in the morning.  
X-rays of the knees revealed that they looked reasonably well 
maintained, without significant evidence of arthritis, and 
with no evidence of loose bodies.  Dr. Kahn concluded that 
the veteran had some mild inflammation with probably early 
chondromalacia of the patellae, bilaterally.
When examined by VA in June 1996, the veteran was noted to 
have had a history of intermittent, nontraumatic knee pain, 
right more than left, without associated swelling.  An X-ray 
study of the knees was negative. The examiner found no 
deformity of the knees.  The diagnosis was rule out Osgood-
Schlater's disease, right more than left.

In March 1997, the veteran underwent VA magnetic resonance 
imaging (MRI) scans of his knees.

In a May 1997 medical statement, Dr. Kahn reported that the 
VA MRI scan of the right knee showed some mild chondromalacia 
off the lateral femoral condyle.  The menisci were all 
intact.  The VA MRI scan of the left knee was noted to have 
revealed evidence of what appeared to be a tear involving the 
posterior head of the medial meniscus.  It was indicated that 
the veteran was certainly more symptomatic on the right side, 
referable over the medial aspect, than the left side.  On 
physical examination, it was indicated that the veteran was 
certainly more tender over the posteromedial aspect of the 
right knee, and had a mildly positive McMurry's sign. He had 
no tenderness over the medial aspect of the left knee, 
McMurray's sign was negative, and full range of motion was 
found.  The veteran was reported to be currently relatively 
stable as far as the right knee was concerned.  The examining 
physician opined that the veteran's chondromalacia certainly 
could have been exacerbated by his extended walking 
associated with his Army training but currently was without 
any mechanical symptoms. 

An April 1998 letter, submitted by the veteran's spouse, 
reflects that the veteran began to have knee problems during 
service, especially when he prepared for his physical runs.  

During an April 1998 hearing at the RO in Louisville, 
Kentucky, the veteran testified that during service, he 
noticed an aching type of pain in "the knee."  He stated 
that after service, he had been diagnosed with chondromalacia 
and a possible torn meniscus.  The veteran indicated that in 
the past, he had undergone cortisone shots to his knees.  The 
veteran related that his knee pain was aggravated by walking 
a long distance and by stairs.  

An August 1999 VA orthopedic examination report reflects that 
the examiner had reviewed the veteran's claims file prior to 
the examination.  The veteran stated that beginning in the 
early 1990's, he began to suffer a bilateral aching sensation 
in the anterior aspect of his knees, especially when he ran.  
He stated that he had to significantly curtail his running 
and work harder in order to prepare for his annual physical 
training.  The veteran related that since his separation from 
service, he had served full-time in administrative type 
duties without significant manual labor.  He stated that his 
knees bothered him most after he sat and slept.  The veteran 
related that when he was able to get himself "warmed up," 
he suffered slightly less pain.  The veteran performed some 
walking.  However, he did not engage in any significant 
regular exercise.  The veteran indicated that he had 
undergone Cortisone injections on the medial aspect of his 
right knee and that he took medications for his knee pain.  
He stated that his right knee was worse than his left.  After 
an examination of the veteran, to include X-rays of the 
knees, a diagnosis of patellofemoral syndrome with old MRI 
evidence of osteonecrosis of the right lateral femoral 
condyle, left medial meniscus tear and "MCL" strain was 
entered.  The examiner noted that the veteran's symptoms were 
asymptomatic.  However, the examiner concluded that based on 
the veteran's history and examination, the appellant 
definitely had patellofemoral syndrome and that it was more 
likely than not that it arose from military service.   

An August 1999 VA peripheral nerve examination report 
reflects that the examiner had reviewed the claims file prior 
to the examination.  The examiner noted that the veteran had 
a long history of bilateral knee pain and tenderness for the 
previous several years.  The examiner related that he had 
numbness in the "knee" area which went into his leg, 
usually between one or two times a month and which lasted for 
a few hours.  He related that it felt like a tingling 
sensation but that he had no weakness or other problems, and 
that it did not interfere with his activities of daily 
living.  After an examination of the veteran, an impression 
of bilateral lower extremities was recorded.  

VA examination reports and outpatient reports, dating from 
June 2000 to November 2001, reflect that the veteran was 
examined primarily for his peripheral neuropathy of the right 
and left lower extremities.  When seen in the VA outpatient 
clinic in January 2001, there was mild crepitus in the 
veteran's right knee and it was mildly tender over the medial 
meniscus.  

Based on this record it is clear that the veteran has 
testified and has submitted statements to the effect that he 
has a bilateral knee disorder that had its onset during his 
service.  Post-service medical reports reflect that the 
veteran has continued to have bilateral knee complaints after 
service.  In addition, a VA examiner opined, after a complete 
review of the claims files and a through examination of the 
veteran, that the veteran's current bilateral knee disorder, 
currently diagnosed as patellofemoral syndrome, is as least 
as likely as not related to his military service.  There is 
no opinion to the contrary in the claims file.  Thus, there 
is a finding of a current bilateral knee disorder and a nexus 
between service and the current disorder.  The Board 
acknowledges that while service medical records contain no 
evidence of a knee disorder, with resolution of reasonable 
doubt in the veteran's favor, service connection is warranted 
for a bilateral knee disorder based on the post service 
medical records.

II.  Respiratory Disorder, to include Asthma

Service medical records show that the veteran entered service 
with a preexisting asthmatic disorder.  In this respect, a 
medical statement from Thomas E. Reed, M.D., a private 
physician, dated in April 1966, reported that the veteran had 
asthmatic attacks in the past, although he had not required 
medication over the previous 1 and 1/2 years.  Physically, he 
believed the veteran was fit for active military service. In 
an April 1966 statement requested by the Armed Forces 
Examining and Entrance Station, Dr. Reed stated that prior to 
July 1964, the veteran was treated for an acute asthmatic 
disorder.  He further stated that he had not witnessed any 
asthmatic attacks nor prescribed medication for the same 
since July 1964.

Service medical records further show that the veteran was 
treated for acute respiratory complaints intermittently 
throughout his service, variously diagnosed as bronchitis, 
pharyngitis, sinusitis, and upper respiratory infection. On 
his October 1980 examination report, the veteran was reported 
to have passed his pulmonary function studies. Dental Patient 
Medical Histories, dated from June 1990 to December 1994, 
indicated that the veteran presently or in the past had 
asthma. In his Report of Medical History prepared by the 
veteran in connection with his service retirement 
examination, he indicated that he had asthma as a child with 
full recovery and no attacks in the previous year.  Service 
separation examination report, dated in January 1995, showed 
that his lungs and chest were clinically normal. A chest X-
ray was negative.

Post-service VA medical records show that the veteran was 
treated in September 1995 for complaints of sinus congestion 
and cold symptoms.  The veteran was treated in October 1995 
for respiratory complaints, diagnosed as respiratory 
complaints, bronchitis and pneumonia.  He was treated in 
December 1996 for viral pharyngitis.

VA examination report, dated in June 1995, revealed that the 
veteran's chest was symmetrical in contour with equal 
expansion.  Examination of the lungs found no rales, wheezes, 
or dullness.

A December 1995 X-ray study was negative for active disease, 
while showing low lung volume, scarring or subsegmental 
atelectasis at the left base.

A June 1996 VA examination report reflects that the veteran's 
lungs were clear to auscultation and percussion even during 
hyperventilation.  The diagnosis was doubt bronchial asthma.  
An x-ray study revealed low lung volume, scarring or 
subsegmental atelectasis at the left base, right middle lung 
scar atelectasis and the presence of an infiltrate.

A July 1996 VA pulmonary function study of the veteran 
diagnosed asthma, while noting that spirometry and diffusing 
capacity remained within normal range.  

During an April 1998 hearing at the RO in Louisville, 
Kentucky, the veteran testified that he had had asthma prior 
to service entrance in 1966 but that it was symptomatic.  He 
stated that at the end of his first period of service, he 
began to have problems breathing, and that he self medicated 
with over-the-counter-medications.  The veteran related that 
most of his symptoms occurred during the winter and were 
exacerbated by cold climates.    

An August 1999 VA respiratory examination report reflects 
that the examiner noted that the veteran had a twenty-year 
history of asthma.  The veteran related a history of one 
emergency room visit for control of an acute phase of asthma 
in November 1995.  After an examination of the veteran, a 
diagnosis of a history of mild bronchial asthma was recorded 
by the examiner.  In an addendum to the examination, dated in 
January 2001, the examiner indicated that pulmonary function 
tests revealed normal spirometry and diffusing capacity.  A 
chest X-ray was also normal.  It was the opinion of the VA 
examiner that the veteran's preexisting asthmatic disorder 
which was noted at service entrance had not undergone a 
detectable increase in severity during the previous several 
years.  In addition, as no respiratory disorder had been 
clearly documented in the veteran over recent years, the 
examiner was therefore unable to render a sound opinion on a 
possible nexus between the veteran's preexisting disorder 
asthma and any current respiratory disorder.  

VA examination reports and outpatient reports, dating from 
June 2000 to November 2001, reflect that when seen in the VA 
outpatient clinic in September 2000 and January 2001, the 
veteran's asthma was noted to have been stable.  

Although the veteran was presumed sound upon entrance into 
service for diseases and defects not noted on examination, 
the evidence of record indicates that the veteran did have 
asthma prior to service.  In addition, an April 1966 medical 
statement, submitted from Thomas E. Reed, reflects that the 
veteran had had asthmatic attacks in the past and that prior 
to July 1964, the veteran had received treatment for an acute 
asthmatic disorder.  The veteran has not indicated his 
disagreement with this conclusion, albeit noting that the 
asthma had not bothered him for some time prior to his 
entrance into service, nor has he presented evidence to the 
contrary.  Thus, the Board finds that he is not entitled to 
the presumption of soundness on entrance with regard to 
asthma.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.304(b).

In this case, the evidence is clear that the veteran's lung 
disorder, specifically bronchial asthma, was a disease that 
existed prior to service.  Such disease may qualify for 
service connection if there has been an increase in severity 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 C.F.R. § 3.306 (b).  

In this case, the Board further finds that the evidence does 
not establish that there was an increase in disability of the 
veteran's asthma during his periods of service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  In this regard, service 
medical records do not reflect that the veteran received 
treatment for his asthma, but rather for acute and transitory 
respiratory infections which resolved leaving no chronic 
disability.  Indeed, at separation from service, there were 
no indications, complaints, notations, or clinical findings 
to substantiate the presence of a chronic disability or any 
residual disability related to his asthma or any other 
respiratory disorder.  Essentially, any symptoms the veteran 
experienced in service were acute and resolved prior to his 
separation from service.  

The evidence does not shown an increase in severity of his 
asthma during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  In support of 
the foregoing, a VA examiner opined in August 1999, after a 
complete review of the claims files and an examination of the 
veteran, that the veteran's preexisting asthma had not 
undergone an increase in severity over the past several 
years.  Thus, in the absence of evidence showing an increase 
in the veteran's asthma, the preponderance of the evidence is 
against the claim that the veteran's pre-existing asthma was 
aggravated by service.

The Board also emphasizes that records of contemporary 
examinations and other post-service medical evidence do not 
reflect that the veteran is currently diagnosed with any 
other chronic respiratory disorder.  To warrant service 
connection for such diagnoses, there must be medical evidence 
that establishes that the veteran currently has the claimed 
disability.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board recognizes the veteran's own statements and 
testimony, and while they are taken as true, such statements 
alone do not constitute competent medical evidence in support 
of his claim for service connection for a respiratory 
disorder, to include asthma.  In this regard, the Board 
emphasizes that a lay person, who is untrained in the medical 
field, is incompetent to offer an opinion that requires 
specialized medical knowledge.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Neither the veteran nor his representative has 
offered any competent medical evidence in support of the 
claim on appeal.  Their statements do not rise to the level 
of competent medical evidence because there is no indication 
that they have the medical training, expertise, or diagnostic 
ability to competently link the veteran's current disorders 
to service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Therefore, in light of the above, the Board concludes that 
the evidence of record preponderates against an award of 
service connection under these factual circumstances.  The 
Board has considered all potential applicable regulations and 
laws relevant to the veteran's assertions and issues raised 
in the record, and has stated the reasons and bases used to 
support its conclusion.  Moreover, no reasonable doubt arises 
concerning service origin in this case; thus, the matter 
cannot be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a bilateral knee disorder is granted. 

Service connection for a respiratory disorder, to include 
asthma is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

